claimed that the first payment was due 30 days after it executed the note;
                   and the Popowitzes claimed that the initial payment was due the same
                   day Mountain Vista executed the note. The district court determined that
                   Mountain Vista did not breach the note's terms and granted summary
                   judgment in Mountain Vista's favor. Then, Mountain Vista filed a motion
                   seeking attorney fees based on a provision in the note and seeking costs
                   pursuant to NRS 18.020.
                               After trial on the Popowitzes' claims against B.A. Sundown,
                   the jury rendered a judgment in the Popowitzes' favor; however, the
                   judgment was not greater than the amount in B.A. Sundown's offer of
                   judgment. Thereafter, B.A. Sundown and the Popowitzes filed motions
                   seeking fees and costs.
                               The district court held a hearing on the parties' motions for
                   attorney fees and costs. The court determined that B.A. Sundown's offer
                   of judgment was valid, and because the Popowitzes failed to obtain a
                   better judgment at trial, the court denied the Popowitzes' motion for fees
                   and costs. After analyzing the Beattie and Brunzell factors, the district
                   court granted B.A. Sundown's motion for fees and costs.      See Beattie v.
                   Thomas, 99 Nev. 579, 588-89, 668 P.2d 268, 274 (1983) (setting forth
                   factors for the court to consider regarding allowance of fees and costs
                   under NRCP 68); Brunzell v. Golden Gate Nat'l Bank, 85 Nev. 345, 349,
                   455 P.2d 31, 33 (1969) (presenting factors for a court to consider in
                   determining the amount of an attorney fees award). Further, the court
                   granted Mountain Vista attorney fees pursuant to the promissory note and
                   costs pursuant to NRS 18.020. This appeal followed.
                               This court generally reviews the district court's decision
                   regarding attorney fees for an abuse of discretion.    Gunderson v. D.R.

SUPREME COURT
        OF
     NEVADA
                                                       2
KO) 1947A    e^.
                  Horton, Inc., 130 Nev.      „ 319 P.3d 606, 615 (2014). Under NRCP 68,
                  if an offeree rejects an offer of judgment and fails to obtain a more
                  favorable judgment at trial, the offeree cannot recover attorney fees or
                  costs and must pay the offeror's post-offer costs and fees. "An offer of
                  judgment must be unconditional and for a definite amount" to be valid for
                  the purposes of awarding attorney fees and costs under NRCP 68. Pombo
                  v. Nev. Apartment Ass'n, 113 Nev. 559, 562, 938 P.2d 725, 727 (1997).
                               Here, the Popowitzes assert that B.A. Sundown's offer of
                  judgment was invalid because it contained four impermissible conditions:
                  (1) accepting the offer would preclude the Popowitzes from seeking
                  additional compensation for attorney fees, (2) acceptance would resolve all
                  claims between the parties, (3) the offer was not an admission of liability,
                  and (4) the offer was not an admission that the Popowitzes suffered any
                  damages. We disagree.
                              A condition is a future and uncertain event which triggers or
                  negates an obligation.     See Black's Law Dictionary 333 (9th ed. 2009).
                  Therefore, an offer of judgment is conditional if the offer's effectiveness is
                  dependent on anything other than the offeree accepting the offer. The
                  provisions barring attorney fees and resolving all claims between the
                  parties are not conditions, but consequences of accepting the offer.
                  Further, the provisions regarding liability and damages are declarations of
                  the offer's effect. Accordingly, the offer of judgment was valid.
                  Consequently, under NRCP 68, the Popowitzes are precluded from
                  recovering fees and costs from BA. Sundown, and because the Popowitzes
                  failed to obtain a more favorable judgment at trial, B.A. Sundown is
                  entitled to its reasonable post-offer fees and costs.



SUPREME COURT
        OF
     NEVADA
                                                          3
(0) 1947A    ea
                                This court defers to a district court's decision to grant fees and
                  costs under NRCP 68 as long as the district court fully considers the
                  Beanie factors.    Wynn, v. Smith,   117 Nev. 6, 13-14, 16 P.3d 424, 428-29
                  (2001). Here, the district court considered the Beattie and Brunzell factors
                  before awarding B.A. Sundown fees and costs pursuant to NRCP 68.
                  Thus, in accordance with Wynn, we affirm the district court's award of fees
                  and costs to B.A. Sundown.
                                Additionally, after reviewing the promissory note between
                  Marilyn and Mountain Vista, we determine that Marilyn was bound to
                  pay Mountain Vista attorney fees. Further, as the prevailing party,
                  Mountain Vista was entitled to costs pursuant to NRS 18.020. Therefore,
                  the district court properly granted Mountain Vista fees and costs.
                                Accordingly, after considering all of the parties' arguments on
                  appeal, we
                                ORDER the judgment of the district court AFFIRMED.




                                                                        C.J.
                                            Gibbons


                                                                  / —Set.% 4.g,Lt n
                                                                                i
                  Pickering                                    Hardesty



                  Parraguirre



                                                               Saitta

SUPREME COURT
      OF
    NEVADA
                                                          4
(19) I947A .4e9
                 cc: Hon. Michelle Leavitt, District Judge
                      Marquis Aurbach Coffing
                      McDonald Carano Wilson LLP/Las Vegas
                      McDonald Carano Wilson LLP/Reno
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                 5
(0) 1947A    e